Citation Nr: 1539420	
Decision Date: 09/15/15    Archive Date: 09/24/15

DOCKET NO.  13-25 243	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUES

1.  Entitlement to service connection for hypertension.

2.  Entitlement to service connection for a respiratory disorder, to include as due to asbestos exposure.

3.  Entitlement to service connection for chest pain.

4.  Entitlement to service connection for obesity.

5.  Entitlement to service connection for a throat disorder, to include as due to asbestos exposure.

6.  Entitlement to service connection for type II diabetes mellitus, to include as secondary to hypertension and service-connected major depressive disorder.

7.  Entitlement to service connection for sciatic nerve damage with bilateral lower extremity numbness and tingling, to include as secondary to service-connected lumbar spine disability.

8.  Entitlement to service connection for trembling/tingling of fingers, to include as secondary to type II diabetes mellitus.


WITNESSES AT HEARING ON APPEAL

The Veteran and his wife


ATTORNEY FOR THE BOARD

T. Carter, Associate Counsel



INTRODUCTION

The Veteran served on active duty from May 1984 to April 1988.

This case comes before the Board of Veterans Appeals (Board) on appeal from November 2011 and February 2012 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Portland, Oregon.

In June 2014, the Veteran testified at a Board hearing held before the undersigned Veterans Law Judge (VLJ) in Portland, Oregon.  A transcript is of record.

The Board notes that the Veteran was previously represented by the National Association for Black Veterans (NBVETS); however, in July 2014, he revoked the power attorney.  He has not appointed another representative since that time.  Therefore, the Veteran is currently unrepresented in this case.

This appeal was processed using Virtual VA and the Veterans Benefits Management System (VBMS).  

The issues of entitlement to service connection for chest pain, a throat disorder, type II diabetes mellitus, sciatic nerve damage with bilateral lower extremity numbness and tingling, and trembling/tingling of fingers are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).



FINDINGS OF FACT

1.  The Veteran's current hypertension is related to his military service.  

2.  The Veteran has not been shown to have a current respiratory disorder at any time during the appeal period or in close proximity thereto that is related to his military service.

3.  Obesity is a symptom, manifestation, or complication of an underlying disability, but is not, by itself, a cognizable ratable disability according to VA regulations.



CONCLUSIONS OF LAW

1.  Hypertension was incurred in active service. 38 U.S.C.A. §§ 1131, 1112, 1113 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2014).

2.  A respiratory disorder was not incurred in active service.  38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2014).

3.  The criteria for service connection for obesity have not been met. 38 U.S.C.A. § 1131 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 4.1 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Upon receipt of a substantially complete application for benefits, VA must notify the claimant of what information or evidence is needed in order to substantiate the claim and it must assist the claimant by making reasonable efforts to get the evidence needed.  38 U.S.C.A. §§ 5103(a), 5103A; 38 C.F.R. § 3.159(b); see Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  The notice required must be provided to the claimant before the initial unfavorable decision on a claim for VA benefits, and it must (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and, (3) inform the claimant about the information and evidence the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004). 

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the United States Court of Appeals for Veterans Claims (Court) held that, upon receipt of an application for a service connection claim, 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating, or is necessary to substantiate, each of the five elements of the claim, including notice of what is required to establish service connection and that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded. 

In the decision below, the Board has granted the claim for service connection for a hypertension.  Thus, regardless of whether the notice and assistance requirements have been met as to that issue, no harm or prejudice to the Veteran has resulted. See, e.g., Bernard v. Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-92.

With respect to the claims for service connection for a respiratory disorder and obesity, the RO provided the Veteran with notice letters in December 2010 and October 2011, prior to the initial decision on the claims in November 2011.  The letter informed the Veteran of the information and evidence needed to substantiate his claims for service connection and notified him of the division of responsibilities in obtaining such evidence.  The letter also explained how disability ratings and effective dates are determined.  Therefore, the duty to notify has been met.

The duty to assist the Veteran has also been satisfied for the issues of entitlement to service connection for respiratory disorder and obesity.  The Veteran's service treatment records and all identified, available, and relevant post-service medical records have been associated with the claims file and were reviewed by both the RO and the Board in connection with the claims.  The Veteran has not identified any outstanding medical records relevant to the claims being decided herein.

The Board does acknowledge that the claims file contains VA treatment records dated from December 2013 to August 2014 that have not be considered by the RO with respect to the claims being adjudicated herein.  However, the Board finds that there is prejudice in proceeding with abjudication of the claims for service connection for a respiratory disorder and obesity because these additional records do not pertain to those conditions or provide any evidence affecting the outcome of these claims.

The Veteran was also afforded a VA examination in May 2013 in connection with his claim for service connection for a respiratory disorder.  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate. Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that the opinion is adequate to decide the issue of entitlement to service connection for a respiratory disorder because it is predicated on an examination of the appellant and a review of the claims file and medical history.  The examiner performed diagnostic testing and explained that the Veteran did not have a current diagnosis.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion for this issue has been met. 38 C.F.R. § 3.159(c)(4).

The Board does acknowledge that the Veteran has not been afforded a VA examination in connection with his claim for service connection for obesity.  However, in this case, an examination is unnecessary to decide the claim for service connection for obesity, as such an examination would not provide any more pertinent information than is already associated with the claims file.  As will be explained below, the Veteran has not been shown to have a currently diagnosed disability, as obesity itself does not constitute a disability or disease.  Therefore, because there is no evidence of a current disability, the Board finds that a VA examination is unnecessary. 38 C.F.R. § 3.159(c)(4)(i); cf. Duenas v. Principi, 18 Vet. App. 512, 517   (2004), citing Paralyzed Veterans of Am. v. Sec'y of Veterans Affairs, 345 F.3d 1334, 1355-57 (Fed. Cir. 2003) (noting that a medical examination conducted in connection with claim development could not aid in substantiating a claim when the record does not already contain evidence of an in-service event, injury, or disease).

Moreover, as previously noted, the Veteran was afforded an opportunity to present testimony at a June 2014 hearing before the Board.  The Veterans Law Judge who chairs a hearing must fulfill two duties to comply with 38 C.F.R. § 3.103(c)(2).  Bryant v. Shinseki, 23 Vet. App. 488, 496-97 (2010).  These duties consist of (1) fully explaining the issues pertinent to the claim(s) on appeal; and (2) suggesting the submission of evidence that may have been overlooked.  Bryant, 23 Vet. App. at 496-97; 38 C.F.R. § 3.103(c)(2).  In this case, the undersigned Veterans Law Judge set forth the issues to be discussed, sought to identify pertinent evidence not currently associated with the claims folder, and offered to hold the record open to allow for the submission of additional evidence.  The hearing focused on the elements necessary to substantiate the claims, and the Veteran, through his testimony and questioning by his representative at the time, demonstrated his actual knowledge of the elements necessary to substantiate his claims.  As such, the Board finds that VA complied with the duties set forth in 38 C.F.R. 3.103(c)(2) and Bryant, 23 Vet. App. at 492.  There have also been no allegations to the contrary.

For these reasons, the Board concludes that VA has fulfilled the duty to assist the Veteran.  Hence, there is no error or issue that precludes the Board from addressing the merits of these issues. 



Law and Analysis

Service connection may be established for disability resulting from personal injury suffered or disease contracted in line of duty in the active military, naval, or air service. 38 U.S.C.A. §§ 1110, 1131.  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity. 38 C.F.R. § 3.303(b).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service. 38 C.F.R. § 3.303(d).

For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time.  As cardiovascular-renal disease (which includes hypertension) is considered to be chronic diseases for VA compensation purposes, if chronicity in service is not established, a showing of continuity of symptoms after discharge is required to support the claim. 38 C.F.R. §§ 3.303(b), 3.309; Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

In this decision, all blood pressure measurements are noted in units of pressure in millimeters of mercury (mmHg).  For VA compensation purposes, the term hypertension means that the diastolic blood pressure is predominantly 90 or greater; and isolated systolic hypertension means that the systolic blood pressure is predominantly 160 or greater with diastolic blood pressure less than 90.  In addition, hypertension or isolated systolic hypertension must be confirmed by readings taken two or more times on at least three different days. 38 C.F.R. § 4.104, Diagnostic Code 7101 (2014).  Service connection for pre-hypertension is not warranted when an examiner diagnoses pre-hypertension based on readings not recognized in Diagnostic Code 7101. VA Adjudication Procedures Manual, M21-MR,III.iv.4.E.20.33 (2012).



I.  Hypertension

In considering the evidence of record under the laws and regulations as set forth above, the Board concludes that the Veteran is entitled to service connection for hypertension.  

The Veteran's service treatment records document the following blood pressure readings: 134/82 at the May 1984 entrance examination; 132/88 in August 1984; 162/104 and 160/100 in April 1985; 173/65 in June 1985; 110/84 in 1986; 124/86 in October 1986; 120/80 in November 1986; 148/84 and 144/84 in May 1986; 149/78 in April 1987; 130/82 and 1207/70 in June 1987; 151/92 in December 1987; and 187/88 at the March 1988 separation examination.  

Private treatment records document the Veteran's initial diagnosis of hypertension in March 2003, which was approximately 15 years after his separation from service.  Subsequent private treatment records show ongoing treatment for hypertension.

In a December 2010 VA Form 21-4138, Dr. F. (initials used to protect privacy) indicated that the Veteran has hypertension that has not been well controlled due to his lack of medical insurance and inability to afford the medications, office visits, and diagnostic testing.

In a December 2011 statement, Dr. F. reported that the Veteran has hypertension which developed during military service.  She explained that, "on reviewing [the Veteran's] records his hypertension was not present when he joined the military in 1984, but he did have high blood pressure when he left the military in 1988."  In a subsequent June 2013 statement, Dr. F. opined that "it is more likely than not that [the Veteran's] hypertension developed while he was in the military."  She explained that the Veteran's service treatment records showed that hypertension was not present at the time of entry in 1984, yet high blood pressure was present at the time of his separation from service in 1988.  

The December 2011 and June 2013 private medical opinions by Dr. F. were rendered after a review of the Veteran's service treatment records and considered the ongoing treatment of the Veteran.  These opinions are supported with sufficient rationale and based on an accurate factual history.  As a result, the Board finds these opinions have probative value.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).   

There is no medical opinion otherwise showing that the Veteran's current hypertension is not related to his military service.  Therefore, service connection is warranted for hypertension.


II.  Respiratory Disorder

In considering the evidence of record under the laws and regulations as set forth above, the Board concludes that the Veteran is not entitled to service connection for a respiratory disorder.   In particular, the Board finds that the Veteran has not been shown to have a respiratory disorder at the time he filed this claim in 2010, in close proximity thereto, or at some point thereafter.  

In September 2010, the Veteran submitted a VA Form 21-4138 and requested that the correspondence be considered an "informal claim for service connection of breathing conditions related to asbestos exposure.  Formal application for benefits will be submitted once all supporting documentation is obtained."  

The Veteran's wife submitted multiple VA Forms 21-4138.  In 2010, she reported that she dispensed medication to the Veteran to resolve his breathing during the night.  In February 2012 she stated that the Veteran experiences breathing problems, and in April 2013, she indicated that the Veteran started having recurring breathing conditions in 2000.  

At the June 2014 hearing, the Veteran testified as to having breathing problems.

In a December 2010 VA Form 21-4142 (Authorization and Consent to Release Information to VA), the Veteran indicated that he had received treatment for breathing problems from 2006 to 2010 at the Legacy Good Samaritan Emergency Room.  In a February 2013 VA Form 21-4138, he also noted that treatment records from Dr. H. document a history of breathing conditions.  

Thereafter, the AOJ obtained private treatment records from the Legacy Health System, to include from Dr. H., dated from June 2000 to April 2010.  These records are dated prior to the claim for service connection for a respiratory disorder filed in September 2010.  They also do not reveal any complaints, treatment, or diagnosis of a respiratory disorder.

In June 2000, the Veteran complained of having a cough, congestion, occasional sore throat, and chest discomfort with itchy watering eyes, but he was diagnosed with allergic rhinitis rather than any respiratory disorder.  Clinical evaluations in November 2001 and December 2005 were negative for any trouble breathing, and records noted that the Veteran did not have shortness of breath in September 2008 or April 2010. 

During the appeal period, there are no private treatment records documenting any complaints or diagnosis of a respiratory disorder.  In August 2012, all lung fields were clear to auscultation.

The Veteran was afforded a VA examination in May 2013 in connection with his claim for service connection for a respiratory disorder.   At that time, he told the examiner that it is hard for him to breathe, especially at night for at least the last 20 years or more.  The Veteran's wife, who was also present at the examination, reported her observation of the Veteran wheezing while in deep sleep.  The Veteran further noted having daytime somnolence, an occasional cough that was sometimes a little productive, and a sore throat usually in fall and spring.  It was noted that Veteran did not take medication for any lung disorder, did not have a history of upper reparatory infections in at least the last five years, and was a non-smoker.  

A physical examination and diagnostic testing, to include pulmonary function testing (PFT), were performed.  The VA examiner noted that the results showed normal spirometry, and the Veteran's lung volumes and diffusion capacity were within normal limits.  The examiner concluded that there was no diagnosis of a lung disorder and stated that there is no lung condition that is due to asbestos exposure.  She explained that the Veteran has a "diagnosis of mild sleep-disordered breathing of the upper airway resistance syndrome type based on a sleep study." The examiner specifically stated that this is not a lung condition and is instead a separate condition.  She further stated that the diagnosis was not due to, related to, or aggravated by asbestos exposure and indicate that there was is no medical rationale to support any such association.   

There is no medical evidence otherwise showing that the Veteran has a current respiratory disorder that is related to his military service.  

The Board acknowledges the allegations of the Veteran and his wife that he currently has a respiratory disorder that is related to his military service.  They are certainly competent to report observable symptoms and their history. Layno v. Brown, 6 Vet. App. 465, 469-70 (1994); Buchanan v. Nicholson, 451 F.3d 1331, 1337   (Fed. Cir. 2006); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  In this case, however, the Board finds the opinion of the May 2013 VA examiner to be of greater probative weight than the more general lay assertions.  The VA examiner has training, knowledge, and expertise on which she relied to form her opinion.  She also performed a physical examination and diagnostic testing, which did not reveal any current lung condition.  

The existence of a current disability is the cornerstone of a claim for VA disability compensation. 38 U.S.C.A. § 1110 , 1131; see Degmetich v. Brown, 104 F.3d 1328, 1332 (1997) (holding that interpretation of sections 1110 and 1131 of the statute as requiring the existence of a present disability for VA compensation purposes cannot be considered arbitrary).  Evidence must show that the Veteran currently has the disability for which benefits are being claimed.  Because the evidence shows that the Veteran does not have such a disability during the pendency of the appeal, the Board finds that the Veteran is not entitled to service connection.




III.  Obesity

In November 2010, the Veteran claimed service connection for being overweight.  Throughout the appeal period, he has asserted that he began to have weight problems during service and has been overweight ever since.

The Court has held that "Congress specifically limits entitlement for service-connected disease or injury to cases where such incidents have resulted in a disability.  See 38 U.S.C.A. § 1131.  In the absence of proof of a present disability there can be no valid claim."  See Degmetich, 104 F. 3d at 1328; Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).

Obesity, or being morbidly overweight, is a particularity of body type alone and is not considered a disability for which service connection may be granted.  See generally 38 C.F.R. Part 4 (VA Schedule for Rating Disabilities does not contemplate a separate disability rating for obesity).  Rather, applicable VA regulations use the term "disability" to refer to the average impairment in earning capacity resulting from diseases or injuries encountered as a result of or incident to military service.  Allen v. Brown, 7 Vet. App. 439 (1995); 38 C.F.R. § 4.1. 

In summary, there must be competent evidence of a current disability to support service connection, and particularities of body type, such as being overweight or underweight, do not of themselves constitute disease or disability.  Because obesity is not a disease or disability for which service connection may be granted on a direct basis, the claim must be denied. 


ORDER

Service connection for hypertension is granted.

Service connection for respiratory disorder, to include as due to asbestos exposure, is denied.

Service connection for obesity is denied.


REMAND

The Board notes that the Veteran has not been afforded a VA examination in connection with his claim for service connection for chest pain.  The Veteran testified at the June 2014 hearing that he began experiencing chest pain in service.  His post-service medical records also document complaints of chest pain.  Although diagnosis has been rendered, it has been noted in his treatment records on multiple occasions that he has been prescribed nitroglycerin.  Therefore, the Board finds that a VA examination and medical opinion are needed to determine the nature and etiology of any chest pain that may be present.

The Board also finds that a VA examination and medical opinion are needed in connection with the claim for service connection for a throat disorder.  The Veteran's service treatment and personnel records include a June 1987 Periodic Health Evaluation for the Navy Asbestos Medical Surveillance Program, which notes that the Veteran reported working with asbestos in his job on a regular basis (15 days per quarter or 45 days per year), for less than one year.  In June 1987, he specified on a Standard Form 600 that such exposure was aboard the USS Berkeley in May 1985 and November 1986 and acknowledged by signature that he was "advised of the increased hazards of smoking in persons exposed to asbestos."  Review of post-service treatment records also document diagnoses of pharyngitis with regional lymphadenopathy (December 2005), epiglottic thickening/adult epiglottitis (March 2008), infected thyroglossal duct cyst (March 2008), pharyngitis with recent epiglottitis (April 2008), recurring pharyngeal swelling, possible small thyroglossal duct cyst (April 2008), and episodic throat swelling with epiglottitis of an unknown etiology.  Throat culture results also revealed moderate growth normal oropharyngeal flora (May 2009).  In light of this evidence, the Board finds that a VA examination and medical opinion would be helpful in determining the nature and etiology of any throat disorder that may be present.

In addition, the Board finds that a VA examination and medical opinion are needed for the issue of entitlement to service connection for type II diabetes mellitus.  In a March 2012 VA Form 21-4138, the Veteran asserted that "stress and anxieties plays a huge roll into my weight gain and the weight gain caused my diabetes mellitus."  In a February 2013 VA Form 21-4138, the Veteran also asserted that his diabetes mellitus is connected to anxiety attacks from his PTSD and high blood pressure.  The Board notes that the Veteran is not service-connected for PTSD or obesity; however, he is service-connected for major depressive disorder and hypertension.  Therefore, the Board finds that a medical opinion is necessary to address this theory of entitlement.

Similarly, the Board finds that a VA examination and medical opinion are needed to address the claim for service connection for sciatic nerve damage with bilateral lower extremity numbness and tingling on a direct and secondary basis.  A January 2012 VA spine examiner noted that the Veteran has radicular pain or other signs or symptoms due to radiculopathy.  Clinical findings revealed mild intermittent pain in the left lower extremity, mild paresthesias and/or dysesthesias in the bilateral lower extremities, and mild numbness in the bilateral lower extremities; however, no diagnosis was rendered.  More recently, at the June 2014 Board hearing, the Veteran testified that he began to experience problems in the sciatic nerves while lifting during service.  In light of the Veteran's reported onset of sciatic nerve problems during service and mild clinical findings in the bilateral lower extremities on VA examination in January 2012, the record is unclear as to whether the Veteran has a current neurological bilateral lower extremity disorder, and if so, whether it is related directly to service or to his service-connected lumbar spine disability.

The Board further notes that the claim for service connection for trembling/tingling of fingers is inextricably intertwined with the claim for service connection for type II diabetes mellitus because it has been claimed on a secondary basis.  For this reason, the issue of service connection for type II diabetes mellitus must be resolved prior to resolution of service connection for trembling/tingling of the fingers. See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (the prohibition against the adjudication of claims that are inextricably intertwined is based upon the recognition that claims related to each other should not be subject to piecemeal decision-making or appellate litigation).  Accordingly, a remand is required for the AOJ to adjudicate the inextricably intertwined issue.

Accordingly, the case is REMANDED for the following actions:

1.  The AOJ should request that the Veteran provide the names and addresses of any and all health care providers who have provided treatment for chest pain, a throat disorder, diabetes mellitus, sciatic nerve damage with bilateral lower extremity numbness and tingling, and trembling/tingling of the fingers.  After acquiring this information and obtaining any necessary authorization, the AOJ should obtain and associate these records with the claims file. 

Any outstanding, relevant VA medical records should also be obtained and associated with the claims file, to include any records dated since August 2014.

2.  After completing the foregoing development, the Veteran should be afforded a VA examination to determine the nature and etiology of any chest pain that may be present.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  The examiner is requested to review all pertinent records associated with the claims file, including the Veteran's service treatment records, post-service medical records, and assertions.

It should be noted that the Veteran is competent to attest to matters of which he has first-hand knowledge, including observable symptomatology.  If there is a medical basis to support or doubt the history provided by the appellant, the examiner should provide a fully reasoned explanation.

The examiner should identify any disorders to which the Veteran's reported chest pain is attributable.  If the Veteran does not have a current diagnosis associated with his complaint of chest pain, the examiner should state so in the report and explain.  

For any diagnosis identified, the examiner should opine as to whether it is at least as likely as not that the disorder is causally or etiologically related to the Veteran's military service.  

(The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of a certain conclusion as it is to find against it.) 

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  Because it is important "that each disability be viewed in relation to its history [,]" 38 C.F.R. § 4.1, copies of all pertinent records in the appellant's claims file, or in the alternative, the claims file, must be made available to the examiner for review. 

3.  The Veteran should be afforded a VA examination to determine the nature and etiology of any throat disorder that may be present.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  The examiner is requested to review all pertinent records associated with the claims file, including the Veteran's service treatment records, post-service medical records, and assertions.

In particular, the examiner should consider the post-service treatment records documenting diagnoses of pharyngitis with regional lymphadenopathy (December 2005), epiglottic thickening/adult epiglottitis (March 2008), infected thyroglossal duct cyst (March 2008), pharyngitis with recent epiglottitis (April 2008), recurring pharyngeal swelling, possible small thyroglossal duct cyst (April 2008), and episodic throat swelling with epiglottitis of an unknown etiology.  Throat culture results also revealed moderate growth normal oropharyngeal flora (May 2009).  

It should be noted that the Veteran is competent to attest to matters of which he has first-hand knowledge, including observable symptomatology.  If there is a medical basis to support or doubt the history provided by the appellant, the examiner should provide a fully reasoned explanation.

The examiner should identify any throat disorders that have been present since the Veteran filed his claim in 2010 or within close proximity thereto.

For each diagnosis identified, the examiner should opine as to whether it is at least as likely as not that the disorder is causally or etiologically related to the Veteran's military service, to include any asbestos exposure therein.  

(The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of a certain conclusion as it is to find against it.) 

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  Because it is important "that each disability be viewed in relation to its history [,]" 38 C.F.R. § 4.1, copies of all pertinent records in the appellant's claims file, or in the alternative, the claims file, must be made available to the examiner for review. 

4.  The Veteran should be afforded a VA examination to determine the nature and etiology of any type diabetes mellitus that may be present.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  The examiner is requested to review all pertinent records associated with the claims file, including the Veteran's service treatment records, post-service medical records, and assertions.

It should be noted that the Veteran is competent to attest to matters of which he has first-hand knowledge, including observable symptomatology.  If there is a medical basis to support or doubt the history provided by the appellant, the examiner should provide a fully reasoned explanation.

The examiner should state whether it is at least as likely as not that the Veteran's diabetes mellitus is related to his military service.  He or she should also opine as to whether it is at least as likely as not that the Veteran's diabetes mellitus is either caused by or permanently aggravated by his service-connected major depressive disorder and hypertension.

(The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of a certain conclusion as it is to find against it.) 

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  Because it is important "that each disability be viewed in relation to its history [,]" 38 C.F.R. § 4.1, copies of all pertinent records in the appellant's claims file, or in the alternative, the claims file, must be made available to the examiner for review. 

5.  The Veteran should be afforded a VA examination to determine the nature and etiology of any neurological disorder involving the bilateral lower extremities that may be present.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  The examiner is requested to review all pertinent records associated with the claims file, including the Veteran's service treatment records, post-service medical records, and assertions.  He or she should specifically consider the January 2012 VA spine examination report.

It should be noted that the Veteran is competent to attest to matters of which he has first-hand knowledge, including observable symptomatology.  If there is a medical basis to support or doubt the history provided by the appellant, the examiner should provide a fully reasoned explanation.

The examiner should identify any neurological disorder involving the lower extremities, to include whether the Veteran has any sciatic nerve damage.

For each diagnosis identified, the examiner should state whether it is at least as likely as not that the disorder is related to the Veteran's military service, to include any lifting, injury, or symptomatology therein.  He or she should also opine as to whether it is at least as likely as not that the disorder is either caused by or permanently aggravated by his service-connected lumbar spine disability.

(The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of a certain conclusion as it is to find against it.) 

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  Because it is important "that each disability be viewed in relation to its history [,]" 38 C.F.R. § 4.1, copies of all pertinent records in the appellant's claims file, or in the alternative, the claims file, must be made available to the examiner for review. 

6.  The AOJ should review the examination reports and ensure that they are in compliance with the directives of this remand.  If any report is deficient in any manner, the AOJ should implement corrective procedures.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  

7.   After completing these actions, the AOJ should conduct any other development as may be indicated by a response received as a consequence of the actions taken in the preceding paragraphs.  

8.  When the development requested has been completed, the case should be reviewed by the AOJ on the basis of additional evidence.  If the benefits sought are not granted, the appellant should be furnished a supplemental statement of the case (SSOC) and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



____________________________________________
J.W. ZISSIMOS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


